
	

115 S1527 IS: Protecting Access to Care for Veterans Act of 2017
U.S. Senate
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1527
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2017
			Mr. McCain introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To appropriate amounts to the Department of Veterans Affairs to improve the provision of health
			 care to veterans, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Protecting Access to Care for Veterans Act of 2017.
		2.Appropriation of amounts for Veterans Choice Program
			(a)In general
 There is authorized to be appropriated, and is appropriated, to the Secretary of Veterans Affairs, out of any funds in the Treasury not otherwise appropriated, $4,300,000,000 to be deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).
 (b)Availability of amountsThe amount appropriated under subsection (a) shall be available for obligation or expenditure without fiscal year limitation.
 (c)Prohibition on other useThe Secretary of Veterans Affairs may not use or reprogram amounts appropriated under subsection (a) for any purpose other than to carry out the program under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).
			3.Emergency designations
 (a)In generalThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
			
